Case: 09-20523     Document: 00511179347          Page: 1    Date Filed: 07/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 20, 2010
                                     No. 09-20523
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JOSEPH HARGROVE, JR; SHARON L. HILL,

                                                   Plaintiffs-Appellants

v.

BARCLAYS CAPITAL REAL ESTATE INC, doing business as Homeq Servicing;
MANN & STEVENS, P.C.,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CV-1617


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Joseph Hargrove, Jr., and Sharon Hill appeal the district court’s dismissal
of their pro se civil complaint pursuant to Fed. R. Civ. P. 12(b)(6) and on res
judicata grounds. In 2009, the appellants filed a pro se complaint seeking to
quiet title on a piece of property that they own in Sugarland, Texas, and raising
additional state and federal claims. Among the claims raised was that the
defendants violated the Truth in Lending Act and the Fair Debt Collection


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20523   Document: 00511179347 Page: 2         Date Filed: 07/20/2010
                                No. 09-20523

Practices Act.   The appellants asserted that as a result of the defendants’
wrongful action they were facing the wrongful foreclosure of their home.
      The district court, however, concluded that the doctrine of res judicata
applied to bar the appellants’ federal claims because the appellants previously
had filed a complaint in federal court in 2007 raising the same claims against
the same defendants.
      The appellants contend that the district court erred in dismissing their
complaint on res judicata grounds because the parties to the 2007 and 2009
actions are not the same and because the 2007 judgment was void and the
district court was without subject matter jurisdiction.
      We review a district court’s grant of a motion to dismiss under either Rule
12(b)(6) for failure to state a claim or on res judicata grounds de novo. See Test
Master Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005); Bombardier
Aerospace Employee Welfare Benefits Plan v. Ferrer, Poirot & Wansbrough, 354
F.3d 348, 351 (5th Cir. 2003). Under res judicata or claim preclusion, “a final
judgment on the merits of an action precludes the parties or their privies from
relitigating issues that were or could have been raised in that action.” Oreck
Direct, LLC v. Dyson, Inc., 560 F.3d 398, 401 (5th Cir. 2009) (internal quotation
marks and citation omitted). A claim is barred by the doctrine of res judicata if
the following four requirements are met: “(1) the parties must be identical in the
two actions; (2) the prior judgment must have been rendered by a court of
competent jurisdiction; (3) there must be a final judgment on the merits; and (4)
the same claim or cause of action must be involved in both cases.” Id. (internal
quotation marks and citation omitted).
      The appellants challenge only the first and second requirements. Blue
brief, 7-10. Accordingly, the other requirements will not be considered. See
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (holding that even pro se
litigants must brief arguments in order to preserve them).



                                        2
   Case: 09-20523   Document: 00511179347 Page: 3       Date Filed: 07/20/2010
                                No. 09-20523

      The appellants assert that Barclays Capital Real Estate Inc., d/b/a Homeq
Servicing and Securitized Asset Backed Receivables LLC, two of the defendants
named in the instant complaint, were not named as defendants in the 2007
complaint. However, after a careful review of the record, we conclude that these
entities were parties to the 2007 litigation. Thus, the identity-of-the-parties
requirement of res judicata is satisfied.
      Further, the appellants’ contention that res judicata should not bar their
claims because the 2007 judgment was void and because the district court lacked
subject matter jurisdiction is unavailing.     The appellants have failed to
demonstrate that the 2007 judgment was not rendered by a court of competent
jurisdiction.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        3